IN THE COURT OF APPEALS OF IOWA

                                    No. 17-0280
                             Filed September 13, 2017


TIMOTHY J. BENSON,
     Petitioner-Appellant,

vs.

EMPLOYMENT APPEAL BOARD,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Marshall County, James C.

Ellefson, Judge.



      An employee appeals the district court’s judicial review decision affirming

the Employment Appeal Board’s decision denying unemployment benefits.

AFFIRMED.




      C. Aron Vaughn of Kaplan & Frese, L.L.P., Marshalltown, for appellant.

      Rick Autry of Employment Appeal Board, Des Moines, for appellee.



      Considered by Vaitheswaran, P.J., and Doyle and Bower, JJ.
                                         2


DOYLE, Judge.

      Timothy Benson appeals from an adverse ruling on his petition for judicial

review of a final agency decision of the Employment Appeal Board denying

Benson’s claim for unemployment benefits. Benson failed to timely appeal the

factfinder’s decision denying benefits. The administrative law judge (ALJ) who

heard the appeal concluded, based on the evidence in the record regarding the

timeliness of the appeal, he lacked jurisdiction to make a determination with

respect to the appeal.     The Employment Appeal Board affirmed the ALJ’s

decision. Benson petitioned the district court for judicial review asserting, as he

does here, the operation of Iowa Code section 96.6(2) (2016) and Iowa

Administrative Code rule 871-24.35(3) is unconstitutional as applied to the facts

of his case, and that his delay in filing a notice of appeal was due in part to the

United States Postal Service and should therefore be deemed timely pursuant to

Iowa Administrative Code rule 871-24.35(2). The district court rejected Benson’s

arguments and affirmed the Employment Appeal Board’s decision. Benson now

appeals.

      After a careful review of the record, the briefs of the parties, and the

district court’s thorough and well-reasoned ruling, we conclude the district court’s

opinion should be affirmed without opinion pursuant to Iowa Rule of Appellate

Procedure 6.1203, subsections (a), (c), and (d).

      AFFIRMED.